Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




DETAILED ACTION
This action is in response to the Amendment filed on 08/08/2022.
Claims 1-8 and 10-11 are under examination.
The Information Disclosure Statements filed on 08/09/2022 and 08/16/2022 have been entered and considered.
The drawings filed on 08/08/2022 are accepted.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to abstract idea without significantly more. Claims 1-8 and 10-11 recite methods of authorizing an approval process/node for a user which are methods of organizing human activity. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these claims do not amount to significantly more than underlying abstract idea of selecting, displaying and authorizing an approval process for a user. Accordingly, claims 1-10 are ineligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Christiaens et al. (US 2014/0082689 A1) and Morinville (US 2009/0182607 A1).
Regarding claim 1, Christiaens et al. discloses A method for authorizing an approval process for a user, comprising: selecting a role in a management computer system [Fig. 2B, par. 0030, “administrator 102 does this by selecting (such as right clicking) the role identified at 127 which causes pop-up menu 129 to be displayed”]; 5and displaying current usage permission states of the selected role with respect to the approval process [par. 0006, “ an administrator or other person assigning privileges or permissions in the system must normally have intricate knowledge of both the computer system and the way each given user performs the business process workflow required of his or her role in the company”, par. 0041, “It will be appreciated that the user interface displays shown above in FIGS. 2A-2J are only one example of user interfaces that can be generated for assigning privileges or permissions to a given role”].
Christiaens et al. does not explicitly disclose displaying all approval processes in the management computer system, and displaying current usage permission states of the selected role with respect to the approval processes; and authorizing a usage permission of the one or more of approval processes to the selected role; wherein said selected role is independent which is not a group or class, and during a same period, one role is configured to be related to the user only, while the user is configured to be related to the one role or more roles, the user is configured to obtain the usage permission of the related one role or more roles.
However Morinville teaches displaying all approval processes in the management computer system, and displaying current usage permission states of the selected role with respect to the approval processes [see fig. 7, par. 0077, “A preferred embodiment of the present invention employs approval matrices to identify the roles which need to be selected for participation in a particular business process. The purpose of the Approval Matrix is to define the participating roles for the business process (possibly based upon one or more conditions relating to the business process) so that the positions corresponding to these roles can be identified. These positions can then be contacted to obtain their participation”, par. 0078-84, different processes]; and authorizing a usage permission of the one or more of approval processes to the selected role [par. 0107, “The system's management control center allows companies to add and remove access and approvers simply by point and click linking of roles to business processes”, par. 0099]; wherein said selected role is independent which is not a group or class [par. 0020, “The hierarchical role structure can also be used in conjunction with a hierarchical content structure to enable employees having different roles within the organization to access different information, based upon rights which are associated with those roles”, par. 0039, “workgroup or project of the user”], and during a same period, one role is configured to be related to the user only [par. 0075, “only a single person satisfies the selected role”], while the user is configured to be related to the one role or more roles, the user is configured to obtain the usage permission of the related one role or more roles [abs, “defining an approver for a business process where the approver is associated with at least a first role in a first one of the hierarchies and a second role in a second one of the hierarchies, and identifying an approver position within an organization where the approver position is associated with the first and second roles”, par. 0020, “Various rights (e.g., access rights or authorization rights) are associated with the different roles or levels to enable positions which are associated with the roles to have access to particular business processes (e.g., purchasing or hiring)”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Morinville into the teaching of Christiaens et al. with the motivation for defining an approver for a business process where the approver is associated with at least a first role in a first one of the hierarchies and a second role in a second one of the hierarchies, and identifying an approver position within an organization where the approver position is associated with the first and second roles for increasing the efficiency of business processes as taught by Morinville [Morinville: abs.].
Regarding claim 3, the rejection of claim 1 is incorporated.
Morinville further teaches wherein the user comprises an employee [par. 0020, “The hierarchical role structure can also be used in conjunction with a hierarchical content structure to enable employees having different roles within the organization to access different information, based upon rights which are associated with those roles”, par. 0039, “workgroup or project of the user”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Morinville into the teaching of Christiaens et al. with the motivation for defining an approver for a business process where the approver is associated with at least a first role in a first one of the hierarchies and a second role in a second one of the hierarchies, and identifying an approver position within an organization where the approver position is associated with the first and second roles for increasing the efficiency of business processes as taught by Morinville [Morinville: abs.].
Regarding claim 5, Christiaens et al. discloses A method for authorizing an approval node for a user, comprising: selecting a role in a management computer system [Fig. 2B, par. 0030, “administrator 102 does this by selecting (such as right clicking) the role identified at 127 which causes pop-up menu 129 to be displayed”]; 5 and displaying current approval permission states of the selected role with respect to the approval node [par. 0006, “ an administrator or other person assigning privileges or permissions in the system must normally have intricate knowledge of both the computer system and the way each given user performs the business process workflow required of his or her role in the company”, par. 0041, “It will be appreciated that the user interface displays shown above in FIGS. 2A-2J are only one example of user interfaces that can be generated for assigning privileges or permissions to a given role”].
Christiaens et al. does not explicitly disclose displaying all approval nodes of all approval processes in the management computer system, and displaying current approval permission states of the selected role with respect to the approval nodes; and 25authorizing an approval permission of one or more of the approval nodes to the selected role; wherein said selected role is independent which is not a group or class, and during a same period, one role is configured to be related to the user only, while the user is configured to be related to the one role or more roles, the user is configured to obtain the usage permission of the related one role or more roles.
However Morinville teaches displaying all approval nodes of all approval processes in the management computer system, and displaying current approval permission states of the selected role with respect to the approval nodes [see fig. 7, par. 0077, “A preferred embodiment of the present invention employs approval matrices to identify the roles which need to be selected for participation in a particular business process. The purpose of the Approval Matrix is to define the participating roles for the business process (possibly based upon one or more conditions relating to the business process) so that the positions corresponding to these roles can be identified. These positions can then be contacted to obtain their participation”, par. 0078-84, different processes]; and 25authorizing an approval permission of one or more of the approval nodes to the selected role [par. 0107, “The system's management control center allows companies to add and remove access and approvers simply by point and click linking of roles to business processes”, par. 0099]; wherein said selected role is independent which is not a group or class [par. 0020, “The hierarchical role structure can also be used in conjunction with a hierarchical content structure to enable employees having different roles within the organization to access different information, based upon rights which are associated with those roles”, par. 0039, “workgroup or project of the user”], and during a same period, one role is configured to be related to the user only [par. 0075, “only a single person satisfies the selected role”], while the user is configured to be related to the one role or more roles, the user is configured to obtain the usage permission of the related one role or more roles [abs, “defining an approver for a business process where the approver is associated with at least a first role in a first one of the hierarchies and a second role in a second one of the hierarchies, and identifying an approver position within an organization where the approver position is associated with the first and second roles”, par. 0020, “Various rights (e.g., access rights or authorization rights) are associated with the different roles or levels to enable positions which are associated with the roles to have access to particular business processes (e.g., purchasing or hiring)”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Morinville into the teaching of Christiaens et al. with the motivation for defining an approver for a business process where the approver is associated with at least a first role in a first one of the hierarchies and a second role in a second one of the hierarchies, and identifying an approver position within an organization where the approver position is associated with the first and second roles for increasing the efficiency of business processes as taught by Morinville [Morinville: abs.].
Regarding claim 6, the rejection of claim 5 is incorporated.
Morinville further teaches authorizing, to the selected role, viewing and/or modification permissions of a form field and/or a field value of a form corresponding to an approval process in which the approval node is located [par. 0079, “A trip point is a condition which can affect the approvers/participants which are identified in connection with a business process”, par. 0080, “Trip points may comprise a variety of different data types. For example, they may comprise quantities, prices, the number of days between two dates, shipping methods, reasons for requests, status of concurrent requests in the business process, or administrator defined conditions. In a preferred embodiment, the trip points are configured according to the following rules: every request process has a trip point matrix; trip points can be null, but they are still needed so they can be changed on the fly; a trip point is inactive if the trip value is null; a trip point is active if the trip value is not null; and a trip point can be set to greater than, less than, or equal to the trip value”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Morinville into the teaching of Christiaens et al. with the motivation for defining an approver for a business process where the approver is associated with at least a first role in a first one of the hierarchies and a second role in a second one of the hierarchies, and identifying an approver position within an organization where the approver position is associated with the first and second roles for increasing the efficiency of business processes as taught by Morinville [Morinville: abs.].
Regarding claim 7, the rejection of claim 5 is incorporated.
Morinville further teaches wherein said user comprises an employee [par. 0020, “The hierarchical role structure can also be used in conjunction with a hierarchical content structure to enable employees having different roles within the organization to access different information, based upon rights which are associated with those roles”, par. 0039, “workgroup or project of the user”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Morinville into the teaching of Christiaens et al. with the motivation for defining an approver for a business process where the approver is associated with at least a first role in a first one of the hierarchies and a second role in a second one of the hierarchies, and identifying an approver position within an organization where the approver position is associated with the first and second roles for increasing the efficiency of business processes as taught by Morinville [Morinville: abs.].
Regarding claim 8, the rejection of claim 7 is incorporated.
Morinville further teaches when said user is transferred from a post, the user's relation to an original role is canceled, and the user is configured to be related to a new role [par. 0008, “When an employee is hired, promoted, transferred or leaves the company, a cascade of manual changes must be made in every affected application”, par. 0010, “If management finds it necessary to change a specific business process, the people who can access the business process, or the people who approve the process can be changed”, par. 0020, “The hierarchical role structure can also be used in conjunction with a hierarchical content structure to enable employees having different roles within the organization to access different information, based upon rights which are associated with those roles”, par. 0042, “Each position has an associated role which is used to control access to business processes and information. (In some embodiments, there may be more than one role associated with each position.) The role is also used as the basis for identifying employees, contingent workers, vendors and partners for collaboration during business processes”, par. 0069, “The purpose of automated signature looping is to identify the right participants in a business process (e.g., a request) without the need to manually maintain participant lists. The appropriate participants in the process can then view information associated with the process. This eliminates the need to administer IT accounts (database access and approver accounts) as new participants are brought into the company, moved around or otherwise changed”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Morinville into the teaching of Christiaens et al. with the motivation for defining an approver for a business process where the approver is associated with at least a first role in a first one of the hierarchies and a second role in a second one of the hierarchies, and identifying an approver position within an organization where the approver position is associated with the first and second roles for increasing the efficiency of business processes as taught by Morinville [Morinville: abs.].
Regarding claim 10, the rejection of claim 11 is incorporated.
Morinville further teaches authorizing, to the department supervisor, viewing and/or modification permissions of a form field and/or field value of a form corresponding to an approval process in which the approval node is located [par. 0079, “A trip point is a condition which can affect the approvers/participants which are identified in connection with a business process”, par. 0080, “Trip points may comprise a variety of different data types. For example, they may comprise quantities, prices, the number of days between two dates, shipping methods, reasons for requests, status of concurrent requests in the business process, or administrator defined conditions. In a preferred embodiment, the trip points are configured according to the following rules: every request process has a trip point matrix; trip points can be null, but they are still needed so they can be changed on the fly; a trip point is inactive if the trip value is null; a trip point is active if the trip value is not null; and a trip point can be set to greater than, less than, or equal to the trip value”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Morinville into the teaching of Christiaens et al. with the motivation for defining an approver for a business process where the approver is associated with at least a first role in a first one of the hierarchies and a second role in a second one of the hierarchies, and identifying an approver position within an organization where the approver position is associated with the first and second roles for increasing the efficiency of business processes as taught by Morinville [Morinville: abs.].
Regarding claim 11, the rejection of claim 5 is incorporated.
Morinville further teaches when said user is a department supervisor [par. 0070, “If it is necessary to get approval from one management level for a business process, the direct reporting manager (who could hold the title of manager, director, etc.) would be identified. This person could also be referred to as the first level manager”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Morinville into the teaching of Christiaens et al. with the motivation for defining an approver for a business process where the approver is associated with at least a first role in a first one of the hierarchies and a second role in a second one of the hierarchies, and identifying an approver position within an organization where the approver position is associated with the first and second roles for increasing the efficiency of business processes as taught by Morinville [Morinville: abs.].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Christiaens et al. (US 2014/0082689 A1) and Morinville (US 2009/0182607 A1) as applied to claims 1, 3, 5-8 and 10-11 above, and further in view of Tomoeda et al. (US 2016/0140464 A1).
Regarding claim 2, the rejection of claim 1 is incorporated.
Christiaens et al. and Morinville discloses selecting a role in a system and authorizing a usage permission of the approval process to the selected role.
They do not explicitly disclose wherein if two or more approval processes belong to a same form, only the usage 10permission of one approval process can be authorized to the selected role.
However Tomoeda et al. teaches wherein if two or more approval processes belong to a same form, only the usage 10permission of one approval process can be authorized to the selected role [par. 0154, “The control section 21 then executes a process for optimizing the approval WF (step S7-5). More specifically, the approval WF merging section 214 of the control section 21 determines the common person authorized for execution, while taking into consideration the order relation of high order and low order in each individual control. If the common person authorized for execution can be set without violating the approval rules, the approval WF merging section 214 integrates the approval workflows. In this manner, the approval WF merging section 214 integrates the execution authorities in the task-based approval workflow and creates a person-based approval workflow”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Tomoeda et al. into the teaching of Christiaens et al. and Morinville with the motivation for optimizing the approval workflow as taught by Tomoeda et al. [Tomoeda et al.: par. 0154].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Christiaens et al. (US 2014/0082689 A1) and Morinville (US 2009/0182607 A1) as applied to claims 1, 3, 5-8 and 10-11 above, and further in view of Sullivan et al. (US 2017/0236084 A1).
Regarding claim 4, the rejection of claim 1 is incorporated.
Christiaens et al. and Morinville discloses selecting a role in a system and authorizing a usage permission of the approval process to the selected role.
They do not explicitly disclose after one role is selected, an authorization operator that most recently authorizes usage permissions of approval processes to the selected user and an authorization time are displayed, respectively.
However Sullivan et al. teaches after one user is selected, an authorization operator that has last authorized the usage permission of the one or more of the approval processes to the selected role and an authorization time are displayed, respectively [par. 0065, “By using a custom transaction type, payroll journal, the ERP system can incorporate a specific workflow and notifications associated with the payroll journal to ensure the appropriate reviews, verifications and approvals are performed (and an audit trail of such kept for future reference/audits/etc.) that are triggered upon the initial creation of each payroll journal transaction. In creating this example custom transaction, a user may define the custom transaction name and additional transaction parameters such as transaction numbering sequence that would begin with the prefix ‘PJ’ and start at transaction number 0001; add common fields such as date, created by, description of purpose (e.g., ‘Payroll for June 2013’), etc… define the approval workflow such as approval by a manager, heads of the impacted departments, and other multiple levels of approval”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Sullivan et al. into the teaching of Christiaens et al. and Morinville with the motivation t0 have an audit trail of such kept for future reference/audits/etc. as taught by Sullivan et al. [Sullivan et al.: par. 0065].


Response to Argument
Applicant’s arguments, filed on 08/08/2022, with respect to objections and rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.
On pages 6-9 of the Remarks, Applicant’s arguments focus the recited feature “wherein said selected role is independent which is not a group or class, and during a same period, one role is configured to be related to the user only, while the user is configured to be related to the one role or more roles, the user is configured to obtain the usage permission of the related one role or more roles” and argued that claimed invention greatly improves over current technologies.
In response, the Examiner respectfully disagrees. The added claim limitation defines a role and the relation to a user. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these claims do not amount to significantly more than underlying abstract idea of selecting, displaying and authorizing an approval process for a user with a role. Accordingly, claims 1-8 and 10-11 are ineligible.

Applicant’s arguments, filed on 08/08/2022, with respect to rejection under 35 USC § 103 have been considered but are moot in view of the new ground(s) of rejection.
In addition, on pages 11-13 of the Remarks, Applicant argues that Morinville discloses each role can be associated with one or more of the company’s employees and each role can be associated with one or more of the positions in the organizational structure, therefore the matching relationship between the role and the user bin Morinville can include one-to-one, one-to-many and multiple-to-one.
In response, the Examiner respectfully submits that Morinville discloses different embodiments with different scenarios. On paragraph 0075 of the specification, Morinville discloses one scenarios  such that “The selected role may be narrowly defined so that only a single person satisfies the selected role”. Therefore,  Morinville teaches/suggests limitation of “during a same period, one role is configured to be related to the user only”; the combinations of Christiaens et al. and Morinville discloses all features of independent claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 7117165 B1		Operating Resource Management System
US 8949855 B2		Consistent Interface For Address Snapshot And Approval Process Definition
US 20110321154 A1		SYSTEMS AND METHODS FOR GENERATING CONSTRAINTS FOR USE IN ACCESS CONTROL
US 20130159063 A1		PROCESS-BASED USER AUTHORIZATION MANAGEMENT
US 20090319544 A1		FACILITATING INTEGRATION OF DIFFERENT COMPUTER DATA SYSTEMS
US 20030189600 A1		Defining An Approval Process For Requests For Approval
US 20090106757 A1		WORKFLOW SYSTEM, INFORMATION PROCESSING APPARATUS, DATA APPROVAL METHOD, AND PROGRAM
US 20060282350 A1		Enterprise Resource Planning System And Method For Managing Bill Of Material Transactions
US 20120310699 A1		APPROACH AND TOOL BLENDING AD-HOC AND FORMAL WORKFLOW MODELS IN SUPPORT OF DIFFERENT STAKEHOLDER NEEDS
US 8738414 B1		Method And System For Handling Program, Project And Asset Scheduling Management
US 20040019512 A1		Workflow Process Consolidation
US 20160098682 A1		AUTOMATED DECISION MAKING

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM TO 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CHIANG/Primary Examiner, Art Unit 2431